         Case 2:19-cv-05358-WB Document 33 Filed 04/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CAROL DALTON AND PAUL                                   CIVIL ACTION
 DALTON, h/w,
               Plaintiffs,

               v.

 THE LITTLE LION AND CPJD                                 NO. 19-5358
 HOLDINGS, LLC,
                Defendants.

                                        ORDER

       AND NOW, this 6th day of April, 2021, upon consideration of Defendants’ Motion for

Summary Judgment and briefing in support thereof (ECF Nos. 29 & 31) and Plaintiffs’ response

thereto (ECF No. 30), IT IS ORDERED that Defendants’ Motion is DENIED.

                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
